                                                                                   Case 2:20-cv-03030-JFW-AGR Document 1 Filed 03/31/20 Page 1 of 16 Page ID #:1



                                                                                    1 Michele Haydel Gehrke (SBN 215647)
                                                                                        Email:       mgehrke@reedsmith.com
                                                                                    2 Brian K. Morris (SBN 281409)
                                                                                        Email:       bmorris@reedsmith.com
                                                                                    3 REED SMITH LLP
                                                                                        101 Second Street
                                                                                    4 Suite 1800
                                                                                        San Francisco, CA 94105-3659
                                                                                    5 Telephone: +1 415 543 8700
                                                                                        Facsimile: +1 415 391 8269
                                                                                    6
                                                                                        Attorneys for Defendants
                                                                                    7 VERTEX AEROSPACE LLC (formerly known as
                                                                                        L3 COMMUNICATIONS VERTEX AEROSPACE, LLC
                                                                                    8 and erroneously sued as L3 TECHNOLOGIES, INC.);
                                                                                        PATRICK K. BANTILAN; PAUL SICHENZIA
                                                                                    9

                                                                                   10
                                                                                                                UNITED STATES DISTRICT COURT
                 A limited liability partnership formed in the State of Delaware




                                                                                   11

                                                                                   12                         CENTRAL DISTRICT OF CALIFORNIA
REED SMITH LLP




                                                                                   13 DARRELL KROEGER, an individual,           Case No.
                                                                                   14                       Plaintiff,          NOTICE OF REMOVAL OF
                                                                                                                                CIVIL ACTION TO FEDERAL
                                                                                   15         vs.                               COURT
                                                                                   16 L3 TECHNOLOGIES, a corporation;      State Court Case No. BC678059
                                                                                      PATRICK BANTILAN, an individual; and Date Action Filed: October 6, 2017
                                                                                   17 DOES 1 through 10,

                                                                                   18                       Defendants.
                                                                                   19

                                                                                   20

                                                                                   21

                                                                                   22

                                                                                   23

                                                                                   24

                                                                                   25

                                                                                   26

                                                                                   27

                                                                                   28
                                                                                                    NOTICE OF REMOVAL OF CIVIL ACTION TO FEDERAL COURT
                                                                                   Case 2:20-cv-03030-JFW-AGR Document 1 Filed 03/31/20 Page 2 of 16 Page ID #:2



                                                                                    1

                                                                                    2                                               TABLE OF CONTENTS
                                                                                    3                                                                                                                          Page
                                                                                    4 I.         PROCEDURAL HISTORY ............................................................................1
                                                                                    5
                                                                                                 A.        Filing and Disposition of the Original Complaint ................................1
                                                                                    6
                                                                                                 B.        Plaintiff Adds a Party and Files an Amended Complaint .....................4
                                                                                    7
                                                                                        II.      REMOVAL IS TIMELY.................................................................................4
                                                                                    8

                                                                                    9 III.       VENUE IS PROPER IN THIS DISTRICT.....................................................4

                                                                                   10 IV.        BACKGROUND .............................................................................................5
                 A limited liability partnership formed in the State of Delaware




                                                                                   11            A.        The Parties .............................................................................................5
                                                                                   12
                                                                                                 B.        Plaintiff’s Employment History ............................................................5
REED SMITH LLP




                                                                                   13
                                                                                        V.       REMOVAL IS PROPER UNDER THE LMRA ............................................6
                                                                                   14
                                                                                                 A.        This Action is Subject to Removal Under the LMRA Because
                                                                                   15
                                                                                                           Plaintiff’s Claims are Based On and Require Interpretation of a
                                                                                   16                      Collective Bargaining Agreement .........................................................7
                                                                                   17            B.        The Court Has Supplemental Jurisdiction Over Any Non-
                                                                                   18                      Preempted Claims ...............................................................................12

                                                                                   19 VI.        NOTICE TO PLAINTIFF AND THE SUPERIOR COURT .......................12
                                                                                   20

                                                                                   21

                                                                                   22

                                                                                   23

                                                                                   24

                                                                                   25

                                                                                   26

                                                                                   27

                                                                                   28
                                                                                        074144/579416-61138340.3                                      i                                    Case No. 2:17-cv-08489
                                                                                                        NOTICE OF REMOVAL OF CIVIL ACTION TO FEDERAL COURT
                                                                                   Case 2:20-cv-03030-JFW-AGR Document 1 Filed 03/31/20 Page 3 of 16 Page ID #:3



                                                                                    1                                          TABLE OF AUTHORITIES
                                                                                    2
                                                                                                                                                                                                         Page(s)
                                                                                    3
                                                                                        Cases
                                                                                    4
                                                                                        Audette v. Int’l Longshoremen’s and Warehousemen’s Union,
                                                                                    5
                                                                                          195 F.3d 1107 (9th Cir. 1999) ................................................................................. 10
                                                                                    6
                                                                                        Bobadilla-German v. Bear Creek Orchards, Inc.,
                                                                                    7     641 F.3d 391 (9th Cir. 2011) ................................................................................... 11
                                                                                    8
                                                                                      Builders & Contractors v. Local 302,
                                                                                    9    109 F.3d 1353 (9th Cir. 1997) ................................................................................... 7
                                                                                   10 Coria v. Recology, Inc.,
                                                                                            63 F. Supp. 3d 1093 (N.D. Cal. 2014) ....................................................................... 7
                 A limited liability partnership formed in the State of Delaware




                                                                                   11

                                                                                   12 Desmond v. BankAmerica Corp.,
                                                                                            120 F. Supp. 2d 1201 (N.D. Cal. 2000) ..................................................................... 4
REED SMITH LLP




                                                                                   13

                                                                                   14 Franchise Tax Bd. of Cal. v. Contr. Laborers Vacation Trust for S. Cal.,
                                                                                            463 U.S. 1 (1983)................................................................................................... 6, 9
                                                                                   15
                                                                                        Hyles v. Mensing,
                                                                                   16
                                                                                          849 F.2d 1213 (9th Cir. 1988) ................................................................................. 10
                                                                                   17
                                                                                        Jackson v. S. Cal. Gas Co.,
                                                                                   18      881 F.2d 638 (9th Cir. 1989) ................................................................................... 11
                                                                                   19
                                                                                      Kobold v. Good Samaritan Reg’l Med. Ctr.,
                                                                                   20   832 F.3d 1024 (9th Cir. 2016) ................................................................................... 7
                                                                                   21 Kroeger v. L3 Techs., Inc.

                                                                                   22       2018 WL 1357363 (C.D. Cal. Mar. 15, 2018) ...................................................... 2, 3
                                                                                   23 Lippitt v. Raymond James Fin. Servs., Inc.,
                                                                                            340 F.3d 1033 (9th Cir. 2003) ................................................................................... 9
                                                                                   24

                                                                                   25 Hawaii ex rel. Louie v. HSBC Bank Nev., NA,
                                                                                            761 F.3d 1027 (9th Cir. 2014) ................................................................................... 6
                                                                                   26
                                                                                        Manos v. The Wolf Firm,
                                                                                   27
                                                                                          2018 WL 1737775 (C.D. Cal. Apr. 9, 2018) ............................................................. 4
                                                                                   28
                                                                                                                                                ii
                                                                                                       NOTICE OF REMOVAL OF CIVIL ACTION TO FEDERAL COURT
                                                                                   Case 2:20-cv-03030-JFW-AGR Document 1 Filed 03/31/20 Page 4 of 16 Page ID #:4



                                                                                    1 Mayfield v. Kaiser Foundation Health Plan, Inc.,

                                                                                    2        2009 WL 10671702 (C.D. Cal. Oct. 27, 2009) ....................................................... 11

                                                                                    3 Murray v. Laborers Local 324,
                                                                                             55 F.3d 1445 (9th Cir. 1995) ..................................................................................... 7
                                                                                    4

                                                                                    5 Parrino v. FHP, Inc.,
                                                                                             146 F.3d 699 (9th Cir. 1998) ..................................................................................... 6
                                                                                    6
                                                                                        Perugini v. Safeway Stores, Inc.,
                                                                                    7
                                                                                           935 F.2d 1083 .......................................................................................................... 10
                                                                                    8
                                                                                        Rea v. Michaels Stores Inc.,
                                                                                    9     742 F.3d 1234 (9th Cir. 2014) ................................................................................... 4
                                                                                   10
                                                                                      Reece v. Houston Lighting & Power Co.,
                 A limited liability partnership formed in the State of Delaware




                                                                                   11    79 F.3d 485 (5th Cir. 1996) ..................................................................................... 10
                                                                                   12 Reyes v. Dollar Tree Stores, Inc.,
REED SMITH LLP




                                                                                   13        781 F.3d 1185 (9th Cir. 2015) ................................................................................... 4

                                                                                   14 Williams v. Caterpillar Tractor Co.,
                                                                                             786 F.2d 928 (9th Cir. 1986) ..................................................................................... 6
                                                                                   15

                                                                                   16 Statutes

                                                                                   17 28 U.S.C. § 84(c)(2)........................................................................................................ 4

                                                                                   18 28 U.S.C. § 185 ............................................................................................................... 1

                                                                                   19
                                                                                        28 U.S.C. § 1367 ........................................................................................................... 11
                                                                                   20
                                                                                        28 U.S.C. § 1367(a) ........................................................................................................ 1
                                                                                   21
                                                                                        28 U.S.C. § 1391 ............................................................................................................. 4
                                                                                   22

                                                                                   23 28 U.S.C. § 1441 ............................................................................................................. 6

                                                                                   24 28 U.S.C. § 1446(a) ........................................................................................................ 4

                                                                                   25 29 U.S.C. § 152 ............................................................................................................... 5

                                                                                   26
                                                                                        29 U.S.C. § 185(a) ...................................................................................................... 5, 6
                                                                                   27

                                                                                   28
                                                                                                                                                 iii
                                                                                                        NOTICE OF REMOVAL OF CIVIL ACTION TO FEDERAL COURT
                                                                                   Case 2:20-cv-03030-JFW-AGR Document 1 Filed 03/31/20 Page 5 of 16 Page ID #:5



                                                                                    1            TO THE CLERK OF THE ABOVE-ENTITLED COURT, ALL PARTIES,
                                                                                    2 AND THEIR ATTORNEYS OF RECORD:

                                                                                    3            PLEASE TAKE NOTICE that Defendants Vertex Aerospace LLC (formerly
                                                                                    4 known as L3 Communications Vertex Aerospace, LLC and erroneously sued as L3

                                                                                    5 Technologies, Inc.) (“Vertex”), Patrick K. Bantilan (“Bantilan”), and Paul Sichenzia

                                                                                    6 (“Sichenzia”) (collectively referred to as “Defendants”) hereby remove this action to

                                                                                    7 the United States District Court for the Central District of California. Defendants

                                                                                    8 remove this action pursuant to the Labor Management Relations Act (“LMRA” or

                                                                                    9 “Section 301”) (28 U.S.C. § 185), and 28 U.S.C. sections 1331(a), 1367(a), and 1441.1

                                                                                   10 I.         PROCEDURAL HISTORY
                 A limited liability partnership formed in the State of Delaware




                                                                                   11            A.        Filing and Disposition of the Original Complaint
                                                                                   12            1.        On October 6, 2017, Plaintiff Darrell Kroeger (“Plaintiff” or “Kroeger”)
REED SMITH LLP




                                                                                   13 filed the above-captioned complaint in the California Superior Court for the County of

                                                                                   14 Los Angeles.

                                                                                   15            2.        Plaintiff brought claims for (1) failure to pay overtime; (2) violation of
                                                                                   16 Labor Code Section 6310; (3) violation of Labor Code Section 1102.5; (4) failure to

                                                                                   17 indemnify Plaintiff for work-related expenses; (5) failure to timely provide payroll

                                                                                   18 and personnel records; (6) violation of the Ralph Act; (7) violation of the Bane Act;

                                                                                   19 (8) disability discrimination; (9) failure to provide reasonable accommodation; (10)

                                                                                   20 failure to engage in the interactive process; (11) retaliation in violation of public

                                                                                   21 policy; and (12) intentional infliction of emotional distress (“IIED”). Plaintiff brought

                                                                                   22 the first through fourth causes of action in his individual capacity and as a

                                                                                   23 representative plaintiff under the Private Attorney General Act. (See Kroeger v. L3

                                                                                   24   1
                                                                                            Defendants filed this removal on March 25, 2020. The Court deemed the removal
                                                                                   25 deficient apparently because it was filed under the existing case number (2:17-cv-

                                                                                   26
                                                                                      08489-JFW-AGR) for this action. Thus, Defendants hereby file this corrected Notice
                                                                                      of Removal. Because this is the same case that was before this Court, Defendants will
                                                                                   27 file a notice of related case so that this action can be merged with the prior proceeding

                                                                                   28 and assigned to Judge John F. Walter.
                                                                                        074144/579416-61138340.3                       1                        Case No. 2:17-cv-08489
                                                                                                        NOTICE OF REMOVAL OF CIVIL ACTION TO FEDERAL COURT
                                                                                   Case 2:20-cv-03030-JFW-AGR Document 1 Filed 03/31/20 Page 6 of 16 Page ID #:6



                                                                                    1 Techs., Inc., et al., Case No. 2:17-cv-08489-JFW-AGR, Dkt. No. 1-1 [“Compl.”]).2

                                                                                    2        3.    Vertex and Bantilan removed the action to this court. (Dkt. No. 1).
                                                                                    3 Thereafter, Plaintiff withdrew his overtime claim against Vertex and Bantilan; the

                                                                                    4 second through fifth causes of action against Vertex; and the sixth, seventh, and

                                                                                    5 eleventh causes of action against Bantilan. (Dkt. Nos. 32, 55); Kroeger v. L3 Techs.,

                                                                                    6 Inc., 2018 WL 1357363, *6 (C.D. Cal. Mar. 15, 2018).

                                                                                    7        4.    On February 5, 2018 Vertex and Bantilan moved to dismiss Plaintiff’s
                                                                                    8 remaining causes of action with prejudice. (Dkt. No. 33).

                                                                                    9        5.    On March 15, 2018, the District Court dismissed all but one of Plaintiff’s
                                                                                   10 claims with prejudice based on LMRA preemption, NLRA preemption and failure to
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 state a claim.

                                                                                   12        6.    In finding LMRA preemption, the court reasoned:
REED SMITH LLP




                                                                                   13
                                                                                             Plaintiff’s claims largely turn on alleged adverse actions and legal
                                                                                   14        violations, the propriety of which the CBAs govern and that are (or have
                                                                                   15
                                                                                             been) the subject of multiple contractual grievances by Plaintiff. (Compl.
                                                                                             ¶¶ 103-106). Such allegedly adverse actions include, but are not limited
                                                                                   16        to: (a) failing to grant Plaintiff a light duty work assignment; (b)
                                                                                   17
                                                                                             assigning overtime to probationary employees; (c) assignment to
                                                                                             deployments; (d) pay during deployments; (e) “show up” compensation
                                                                                   18        for the day Plaintiff was removed from a flight; and (f) writing up an
                                                                                   19
                                                                                             disciplining Plaintiff. (See, e.g., Compl. ¶¶ 27, 31, 49, 50 64, 86, 88,
                                                                                             104, 112, 114, 137(3), 194, 217). To determine if these alleged adverse
                                                                                   20        actions were based on legitimate non-discriminatory/non-retaliatory
                                                                                   21
                                                                                             factors, and/or otherwise violated the law, the Court must “determine
                                                                                             whether [the company] was acting consistently with its duties under the
                                                                                   22        CBA ... by interpreting [its] provisions.” [Citations]. Accordingly, the
                                                                                   23        LMRA preempts Plaintiff’s expense reimbursement, discrimination, and
                                                                                             retaliation-based claims. [Citations.] …
                                                                                   24

                                                                                   25        Similarly, the LMRA preempts Plaintiff’s IIED claim.          [Citations].

                                                                                   26   2
                                                                                        All citations to “Dkt. No. __” refer to the docket and the documents filed in Kroeger
                                                                                   27 v. L3 Techs., Inc., et al., Case No. 2:17-cv-08489-JFW-AGR, a case previously
                                                                                      removed to this Court that involves the same parties, the same counsel, the identical
                                                                                   28 state court action, and substantially similar claims. See Local Rule 83-1.
                                                                                                                              2
                                                                                                  NOTICE OF REMOVAL OF CIVIL ACTION TO FEDERAL COURT
                                                                                   Case 2:20-cv-03030-JFW-AGR Document 1 Filed 03/31/20 Page 7 of 16 Page ID #:7



                                                                                    1         Determining whether conduct is sufficiently extreme for an IIED claim
                                                                                    2         “is not an independent, nonnegotiable standard of behavior. … [I]t
                                                                                              depends upon the relationship between [the parties] such that the terms of
                                                                                    3         the CBA are relevant in evaluating the reasonableness or outrageousness
                                                                                    4         of defendants’ conduct.” [Citations]. Thus, Plaintiff's IIED claim is
                                                                                              preempted as it requires analysis and interpretation of multiple provisions
                                                                                    5         of the CBAs.
                                                                                    6         …
                                                                                              Because Plaintiff’s second, third, fourth, sixth, seventh, eighth, ninth,
                                                                                    7         tenth, and twelfth causes of action are preempted by the LMRA, they are
                                                                                    8         dismissed.

                                                                                    9
                                                                                        Kroeger, 2018 WL 1357363, *4-5 (emphasis added). (Dkt. No. 55).

                                                                                   10
                                                                                              7.    In finding NLRA preemption, the Court stated:
                 A limited liability partnership formed in the State of Delaware




                                                                                   11         Plaintiff’s second, third, sixth, seventh, and twelfth causes of action
                                                                                   12
                                                                                              principally relate to activity that is arguably protected or prohibited by
                                                                                              Sections 7 and 8 of the Act. For example, Plaintiff alleges that L3
REED SMITH LLP




                                                                                   13         retaliated because, among other things, he and other employees: (a)
                                                                                   14
                                                                                              complained about alleged non-compliance with the CBA; (b) complained
                                                                                              about L3’s payment and allocation of overtime; (c) complained about
                                                                                   15         Bantilan’s threat to shoot Plaintiff for filing grievances; and (d) engaged
                                                                                   16
                                                                                              in union activities. (Compl. ¶¶ 20, 64-65, 68, 104-106, 135-137, 165-
                                                                                              167, 173, 216-217, 226). … Read as a whole, Plaintiff’s central
                                                                                   17         contention is that L3 and Bantilan retaliated against him for engaging in
                                                                                   18         NLRA-protected activities. [Citations].

                                                                                   19         Because Plaintiff’s second, third, sixth, seventh, and twelfth causes of
                                                                                   20         action are intertwined with activity that is arguably protected or
                                                                                              prohibited by Sections 7 and 8 of the Act, they are preempted and, thus,
                                                                                   21         are dismissed.
                                                                                   22
                                                                                              Because Plaintiff’s second, third, fourth, sixth, seventh, eighth, ninth,
                                                                                   23         tenth, and twelfth causes of action are preempted by the LMRA, they are
                                                                                   24         dismissed.

                                                                                   25
                                                                                        Kroeger, 2018 WL 1357363, *3-4.

                                                                                   26
                                                                                              8.    After the Court’s order granting Vertex’s motion to dismiss, the only

                                                                                   27
                                                                                        remaining causes of action was for failure to timely produce payroll and personnel

                                                                                   28
                                                                                        records. Thus, the Court remanded the case to state court. (Dkt. No. 56).
                                                                                                                               3
                                                                                                   NOTICE OF REMOVAL OF CIVIL ACTION TO FEDERAL COURT
                                                                                   Case 2:20-cv-03030-JFW-AGR Document 1 Filed 03/31/20 Page 8 of 16 Page ID #:8



                                                                                    1        B.     Plaintiff Adds a Party and Files an Amended Complaint
                                                                                    2        9.     In or around December 2019, Plaintiff purported to substitute Paul
                                                                                    3 Sichenzia for a DOE defendant.

                                                                                    4        10.    On March 4, 2020, Plaintiff filed the First Amended Complaint (“FAC”)
                                                                                    5 in state court.   Plaintiff purports to state claims against Vertex for (1) wrongful
                                                                                    6 termination; (2) retaliation in violation of public policy; (3) disability discrimination;

                                                                                    7 (4) hostile work environment harassment; (5) failure to timely produce payroll and

                                                                                    8 personnel records; and (6) failure to prevent harassment, discrimination, or retaliation.

                                                                                    9 Plaintiff also brings the hostile work environment claim against Sichenzia.

                                                                                   10        11.    A true and correct copy of the FAC and all other pleadings, orders, and
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 documents on file in the state court action are filed with this notice.

                                                                                   12 II.    REMOVAL IS TIMELY
REED SMITH LLP




                                                                                   13        12.    “When pleadings are amended so as to establish federal jurisdiction … a
                                                                                   14 successive removal petition is plainly proper.” Reyes v. Dollar Tree Stores, Inc., 781

                                                                                   15 F.3d 1185, 1188-89 (9th Cir. 2015).

                                                                                   16        13.    The deadline for removal under 28 U.S.C. section 1446 has not begun
                                                                                   17 because removability is not based solely on the four corners of the FAC.           Rea v.
                                                                                   18 Michaels Stores Inc., 742 F.3d 1234, 1238 (9th Cir. 2014) (“As long as the …

                                                                                   19 amended pleading … does not reveal that the case is removable, the 30-day time

                                                                                   20 period never starts to run and the defendant may remove at any time.”).

                                                                                   21        14.    Even if removability was apparent on the face of the Complaint, this
                                                                                   22 Notice would be timely because it is filed within thirty (30) days of the filing of the

                                                                                   23 FAC. See Manos v. The Wolf Firm, 2018 WL 1737775 (C.D. Cal. Apr. 9, 2018) (the

                                                                                   24 30-day removal clock runs when the amended complaint is filed); Desmond v.

                                                                                   25 BankAmerica Corp., 120 F. Supp. 2d 1201, 1204 (N.D. Cal. 2000) (removal clock

                                                                                   26 runs “upon the filing of an amended complaint”).

                                                                                   27 III.   VENUE IS PROPER IN THIS DISTRICT
                                                                                   28        15.    Venue is proper in this Court because Plaintiff filed this action in Los
                                                                                                                               4
                                                                                                   NOTICE OF REMOVAL OF CIVIL ACTION TO FEDERAL COURT
                                                                                   Case 2:20-cv-03030-JFW-AGR Document 1 Filed 03/31/20 Page 9 of 16 Page ID #:9



                                                                                    1 Angeles County Superior Court, which is located within the District and Division of

                                                                                    2 this Court. 28 U.S.C. §§ 84(c)(2), 1391, 1446(a).

                                                                                    3 IV.    BACKGROUND
                                                                                    4        A.     The Parties
                                                                                    5        16.    Plaintiff was as an aircraft mechanic for Vertex.        (FAC ¶¶ 3, 7).
                                                                                    6 Sichenzia was Plaintiff’s supervisor during the relevant time period. (FAC. ¶ 2).

                                                                                    7        17.    Vertex supplies command and control, communications, intelligence,
                                                                                    8 surveillance, and reconnaissance technologies. (FAC ¶ 1).

                                                                                    9        B.     Plaintiff’s Employment History
                                                                                   10        18.    During Plaintiff’s employment, he has been subject to collective
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 bargaining agreements negotiated by the International Association of Machinists and

                                                                                   12 Aerospace Workers, AFL-CIO District Lodge 725 and Aeronautical Industrial Local
REED SMITH LLP




                                                                                   13 Lodge 727-P (“Union”).       (See Dkt. Nos. 1-2, ¶¶ 3-4).      The Union is a labor
                                                                                   14 organization that is subject to the provisions of the LMRA. See 29 U.S.C. §§ 152,

                                                                                   15 185(a).

                                                                                   16        19.    The Union served as Kroeger’s exclusive representative bargaining agent
                                                                                   17 with respect to pay, wages, hours, and terms and conditions of employment during the

                                                                                   18 relevant time period. (Dkt. Nos. 1-2, Exhs. A-B; Dkt. No. 6-1).

                                                                                   19        20.    Throughout his employment, Plaintiff filed numerous contractual
                                                                                   20 grievances regarding the same conduct that gave rise to his original and First

                                                                                   21 Amended Complaint.

                                                                                   22        21.    During the pendency of this litigation, Vertex was in the midst of an
                                                                                   23 investigation into apparent timecard fraud by Plaintiff. (See FAC ¶¶ 58-67).

                                                                                   24        22.    On or about March 8, 2018, Vertex placed Kroeger on administrative
                                                                                   25 leave while it completed the investigation.      (FAC ¶ 58).      After an independent
                                                                                   26 investigation, Vertex determined that Kroeger knowingly recorded and was

                                                                                   27 compensated for hours he did not work.           Thus, Vertex terminated Kroeger’s
                                                                                   28 employment on or around April 2, 2018. (See FAC ¶¶ 67-68).
                                                                                                                             5
                                                                                                   NOTICE OF REMOVAL OF CIVIL ACTION TO FEDERAL COURT
                                                                                   Case 2:20-cv-03030-JFW-AGR Document 1 Filed 03/31/20 Page 10 of 16 Page ID #:10



                                                                                     1           23.    Kroeger filed a grievance challenging his termination, which eventually
                                                                                     2 proceeded to arbitration. At the arbitration, Kroeger argued that Vertex did not have

                                                                                     3 just cause because his termination was in retaliation for this lawsuit and his various

                                                                                     4 contractual grievances. (Arb. Decision, pp. 5-6).3

                                                                                     5           24.    After a two-day hearing, the arbitrator denied Kroeger’s grievance,
                                                                                     6 concluding:

                                                                                     7
                                                                                                 The Employer discharged the Grievant for time card fraud that caused the
                                                                                     8           Employer to mischarge the Government for 52 hours and seven minutes
                                                                                     9
                                                                                                 of labor that he did not actually perform. If proved, time card fraud
                                                                                                 would violate ethical standards established by the Government to which
                                                                                    10           the Employer is bound to adhere. Time card fraud is “as serious as any
                                                                                                 violation can be” because it implicates the ethical profile of the Company
                 A limited liability partnership formed in the State of Delaware




                                                                                    11
                                                                                                 as well as its status as a federal contractor. I find that that the Grievant
                                                                                    12           engaged in time card fraud.
REED SMITH LLP




                                                                                    13
                                                                                         (Arb. Decision, p. 18).
                                                                                    14
                                                                                                 25.    The arbitrator recognized that Vertex “compiled a substantial record
                                                                                    15
                                                                                         establishing [Kroeger’s] time card fraud” and that Kroeger did not have a shred of
                                                                                    16
                                                                                         evidence … that his discharge was retaliatory.” (Arb. Decision, pp. 18, 21).
                                                                                    17

                                                                                    18 V.        REMOVAL IS PROPER UNDER THE LMRA
                                                                                                 26.    This Court has original jurisdiction over this action pursuant to 28 U.S.C.
                                                                                    19
                                                                                         section 1331 because it poses a federal question. See 28 U.S.C. § 1441; Williams v.
                                                                                    20
                                                                                         Caterpillar Tractor Co., 786 F.2d 928, 935 (9th Cir. 1986) (“An action within the
                                                                                    21
                                                                                         scope of § 301 is governed by federal substantive law [citation] and is subject to
                                                                                    22
                                                                                         removal to federal court[.]”).
                                                                                    23
                                                                                                 27.    In evaluating jurisdiction, this Court may look to materials beyond the
                                                                                    24
                                                                                         four corners of the Complaint. See Parrino v. FHP, Inc., 146 F.3d 699 (9th Cir.
                                                                                    25
                                                                                         1998); Hawaii ex rel. Louie v. HSBC Bank Nev., NA, 761 F.3d 1027, 1035 (9th Cir.
                                                                                    26

                                                                                    27
                                                                                         3
                                                                                             Vertex filed the Arbitration Decision and a supporting declaration in state court. A
                                                                                    28 copy of these documents are provided along with this notice of removal.
                                                                                                                                  6
                                                                                                       NOTICE OF REMOVAL OF CIVIL ACTION TO FEDERAL COURT
                                                                                   Case 2:20-cv-03030-JFW-AGR Document 1 Filed 03/31/20 Page 11 of 16 Page ID #:11



                                                                                     1 2014).

                                                                                     2
                                                                                              A.     This Action is Subject to Removal Under the LMRA Because
                                                                                     3               Plaintiff’s Claims are Based On and Require Interpretation of a
                                                                                     4
                                                                                                     Collective Bargaining Agreement

                                                                                     5        28.    Section 301 of the LMRA grants federal courts jurisdiction to hear
                                                                                     6 “[s]uits for violation of contracts between an employer and a labor organization[.]” 29

                                                                                     7 U.S.C. § 185(a); see also Franchise Tax Bd. of Cal. v. Contr. Laborers Vacation Trust

                                                                                     8 for S. Cal., 463 U.S. 1, 23 (1983) (“[T]he pre-emptive force of § 301 is so powerful as

                                                                                     9 to displace entirely any state cause of action ‘for violation of contracts between an

                                                                                    10 employer and a labor organization.’”).
                 A limited liability partnership formed in the State of Delaware




                                                                                    11        29.    “Although the language of § 301 is limited to ‘[s]uits for violation of
                                                                                    12 contracts,’ it has been construed quite broadly to cover most state-law actions that
REED SMITH LLP




                                                                                    13 require interpretation of labor agreements.” Builders & Contractors v. Local 302, 109

                                                                                    14 F.3d 1353, 1356 (9th Cir. 1997); see also Coria v. Recology, Inc., 63 F. Supp. 3d

                                                                                    15 1093, 1096-97 (N.D. Cal. 2014) (The LMRA preempts state causes of action that are

                                                                                    16 independent of a labor contract “if a court must interpret…the collective bargaining

                                                                                    17 agreement to resolve the [] claim.”).

                                                                                    18        30.    The grievance procedure and decisions of an arbitrator are part of the
                                                                                    19 CBA. See Murray v. Laborers Local 324, 55 F.3d 1445 (9th Cir. 1995). Where a

                                                                                    20 plaintiff’s claim has progressed through arbitration, the question of “whether that

                                                                                    21 claim is based on a right conferred by the CBA must be considered in light of the

                                                                                    22 arbitrator’s decision.” Kobold v. Good Samaritan Reg’l Med. Ctr., 832 F.3d 1024,

                                                                                    23 1046 (9th Cir. 2016). Thus, the need to interpret and apply the arbitrator’s decision or

                                                                                    24 award supports LMRA preemption. See id.

                                                                                    25        31.    During Plaintiff’s employment, he has been subject to the above-
                                                                                    26 referenced CBAs. (See Dkt. No. 1-2, Exhs. A-B; Dkt. No 6-1). Plaintiff’s claims are

                                                                                    27 preempted by Section 301 of the LMRA because they are substantially dependent on

                                                                                    28 interpretation of multiple provisions of these CBAs.
                                                                                                                                7
                                                                                                    NOTICE OF REMOVAL OF CIVIL ACTION TO FEDERAL COURT
                                                                                   Case 2:20-cv-03030-JFW-AGR Document 1 Filed 03/31/20 Page 12 of 16 Page ID #:12



                                                                                     1        32.    The FAC largely recites the same allegations and claims that this Court
                                                                                     2 found were preempted.     However, to evade the import of this Court’s preemption
                                                                                     3 findings, Plaintiff omits references to the CBA. The following chart is a small sample

                                                                                     4 of these deceptive revisions:

                                                                                     5

                                                                                     6
                                                                                         Original Complaint                       Amended Complaint

                                                                                     7   Mr. Kroeger, and others, were not Kroeger, and other workers were not
                                                                                         afforded their lunch breaks in afforded their lunch breaks in compliance
                                                                                     8
                                                                                         compliance with California’s Labor with California labor laws. (FAC ¶ 10).
                                                                                     9   Code and under the Collective
                                                                                         Bargaining Agreement. (Compl. ¶ 20
                                                                                    10
                                                                                         [emphasis added]).
                 A limited liability partnership formed in the State of Delaware




                                                                                    11
                                                                                         [I]n violation of union rules, Mr.       Bantilan prevented Kroeger from working
                                                                                    12   Bantilan prevented Mr. Kroeger from      overtime, while a new, probationary
REED SMITH LLP




                                                                                    13   working overtime, while a new,           employee was given overtime. (FAC
                                                                                         probationary employee was given the      ¶ 19).
                                                                                    14   overtime.    (Compl. ¶ 64 [emphasis
                                                                                    15   added]).

                                                                                    16   On the second grievance form I sought:   Defendants subjected Kroeger to adverse
                                                                                         To be paid for 14 hours and made         employment actions by … by failing to
                                                                                    17
                                                                                         whole for the flight time I was          compensate Kroeger for 14 hours of work
                                                                                    18   scheduled to work on October 14,         time caused by his removal from the flight
                                                                                         2016. … I was discriminated against      on October 14, 2016[.] (FAC ¶ 95).
                                                                                    19
                                                                                         and denied my schedule[d] flight time
                                                                                    20   on October 14, 2016 due to my Union
                                                                                         Membership and Union Activity. L-3
                                                                                    21
                                                                                         is in violation of the Collective
                                                                                    22   Bargaining Agreement … and the
                                                                                         National Labor Relations Act.
                                                                                    23
                                                                                         (Compl. ¶ 105 [emphasis added]).
                                                                                    24
                                                                                         [T]he third grievance form requested:    L3 terminated Kroeger after he reported
                                                                                    25   For L-3 to Cease and Desist from         that an employee of L3 threatened to shoot
                                                                                    26   harassing, intimidating, threatening,    himself or others, after complaining that
                                                                                         and discriminating against me due to     he was being denied reasonable
                                                                                    27
                                                                                         my union membership and union            accommodations, after complaining that
                                                                                    28   activity.   Investigation will prove     he was wrongfully denied work
                                                                                                                              8
                                                                                                    NOTICE OF REMOVAL OF CIVIL ACTION TO FEDERAL COURT
                                                                                   Case 2:20-cv-03030-JFW-AGR Document 1 Filed 03/31/20 Page 13 of 16 Page ID #:13



                                                                                     1   Original Complaint                         Amended Complaint
                                                                                     2
                                                                                         Supervisor Pat Bantilan threatened to assignments and unfairly accused of being
                                                                                     3   shoot a couple of subordinates because “unfit for duty.” (FAC ¶ 86).
                                                                                         I was going to file a grievance. This is
                                                                                     4
                                                                                         a criminal threat and a violation of the
                                                                                     5   Collective Bargaining Agreement …
                                                                                         [and] the National Labor Relations
                                                                                     6
                                                                                         Act. (Compl. ¶ 106 [emphasis added]).
                                                                                     7

                                                                                     8

                                                                                     9        33.    A plaintiff may not avoid federal court jurisdiction by convenient

                                                                                    10 omission of factual allegations that are central to his claims. See Franchise Tax Bd. of

                                                                                    11 State of Cal. v. Constr. Laborers Vacation Tr. for S. Cal., 463 U.S. 1, 22 (1983);
                 A limited liability partnership formed in the State of Delaware




                                                                                    12 Lippitt v. Raymond James Fin. Servs., Inc., 340 F.3d 1033, 1041 (9th Cir. 2003).
REED SMITH LLP




                                                                                    13 Plaintiff’s omission of references in the FAC to a CBA, union rules, and contractual

                                                                                    14 grievances does not shield it from removal.

                                                                                    15        34.    This Court based its preemption finding on, among other things,

                                                                                    16 allegations related to “(a) failing to grant Plaintiff a light duty work assignment; (b)

                                                                                    17 assigning overtime to probationary employees; (c) assignment to deployments; (d) pay

                                                                                    18 during deployments; (e) “show up” compensation for the day Plaintiff was removed

                                                                                    19 from a flight; and (f) writing up an disciplining Plaintiff.” Plaintiff still alleges facts

                                                                                    20 related to each of these topics in the FAC. (See FAC ¶¶ 6(c), 18, 19, 31, 49, 94-95).

                                                                                    21        35.    As the chart below demonstrates, Plaintiff identifies a number of

                                                                                    22 allegedly adverse actions, the propriety of which are governed by the CBAs, that are

                                                                                    23 central to his discrimination, harassment, and retaliation claims. For example:

                                                                                    24
                                                                                           Retaliation/Adverse Action                         CBA Provision
                                                                                    25

                                                                                    26   Bantilan assigned overtime         Dkt. No. 1-2, Exh. A, Art. 23.00 (addressing
                                                                                         work      to      probationary     method of assigning overtime to employees,
                                                                                    27   employees rather than Plaintiff.   including probationary employees); Exh. B, Art. 7
                                                                                    28   (FAC ¶ 19).                        § 2(E) (same).
                                                                                                                                9
                                                                                                    NOTICE OF REMOVAL OF CIVIL ACTION TO FEDERAL COURT
                                                                                   Case 2:20-cv-03030-JFW-AGR Document 1 Filed 03/31/20 Page 14 of 16 Page ID #:14



                                                                                     1      Retaliation/Adverse Action                       CBA Provision
                                                                                     2

                                                                                     3    Refusal to pay Plaintiff Dkt. No. 1-2, Exh. A, Art. 21.00 Temporary Duty
                                                                                     4    deployment premium. (FAC Assignment (addressing expense reimbursement
                                                                                          ¶¶ 18, 49).              during Temporary Duty Assignment); Exh. B,
                                                                                     5                             Art. 7 §§ 8-9 (same).
                                                                                     6
                                                                                          Failing to compensate Plaintiff   Dkt. No. 1-2, Exh. A, Art. 22.3 Reporting Time
                                                                                     7    for hours and money lost by       and Call Back Time (addressing compensation for
                                                                                     8    being removed from a flight.      employee who reports to scheduled shift for
                                                                                          (FAC ¶¶ 6(a), 94-95).             which work is not available); Exh. B, Art. 7 § 6
                                                                                     9                                      (same).
                                                                                    10
                                                                                          Failing to schedule Plaintiff for Dkt. No. 1-2, Exh. A, Art. 21.00 Temporary Duty
                 A limited liability partnership formed in the State of Delaware




                                                                                    11
                                                                                          deployments. (FAC ¶¶ 6(c), Assignments (addressing the method of selecting
                                                                                    12    31, 49, 95, 107).                 employees for temporary assignments away from
                                                                                                                            normal work locations); Exh. A Art. 04.00
REED SMITH LLP




                                                                                    13
                                                                                                                            Management Rights (giving management
                                                                                    14                                      authority over shifts, performance standards, rules
                                                                                                                            of conduct, just cause discipline, and efficiency);
                                                                                    15
                                                                                                                            Exh. B Art. 7 § 8 (same).
                                                                                    16
                                                                                          Various forms of disciplining Dkt. No. 1-2, Exh. A, Art. 18.00 Discharge and
                                                                                    17
                                                                                          Plaintiff. (FAC ¶¶ 6, 95).    Disciplinary Action (describing situations in
                                                                                    18                                  which employer may impose disciplinary action
                                                                                                                        on employees); Exh. B, Art. 1 § 5, Appendix B
                                                                                    19
                                                                                                                        (same).
                                                                                    20

                                                                                    21
                                                                                               36.    To determine if any of the above constitute cognizable adverse actions
                                                                                    22
                                                                                         and/or were based on legitimate non-discriminatory/non-retaliatory factors, the Court
                                                                                    23
                                                                                         must “determine whether [the company] was acting consistently with its duties under
                                                                                    24
                                                                                         the CBA … by interpreting [its] provisions.” Perugini v. Safeway Stores, Inc., 935
                                                                                    25
                                                                                         F.2d 1083, 1088; (9th Cir. 1991) see also Hyles v. Mensing, 849 F.2d 1213, 1216 (9th
                                                                                    26
                                                                                         Cir. 1988) (claims preempted where court must “interpret the CBA to determine the
                                                                                    27
                                                                                         scope of [defendant’s] authority” exercised under the agreement). This will require
                                                                                    28
                                                                                                                               10
                                                                                                     NOTICE OF REMOVAL OF CIVIL ACTION TO FEDERAL COURT
                                                                                   Case 2:20-cv-03030-JFW-AGR Document 1 Filed 03/31/20 Page 15 of 16 Page ID #:15



                                                                                     1 the Court to interpret and apply the various provisions of multiple CBAs. See, e.g.,

                                                                                     2 De’Sart v. Pac. Gas and Elec. Co., Inc., 2018 WL 3545927, *3-4 (C.D. Cal. July 18,

                                                                                     3 2019) (LMRA preempts discrimination, retaliation and IIED claims).

                                                                                     4        37.    Thus, Plaintiff’s discrimination and retaliation-based claims are
                                                                                     5 preempted and subject to removal. See, e.g., Audette v. Int’l Longshoremen’s and

                                                                                     6 Warehousemen’s Union, 195 F.3d 1107, 1113 (9th Cir. 1999) (state law claims

                                                                                     7 alleging sex-based discrimination and harassment preempted by Section 301); Reece

                                                                                     8 v. Houston Lighting & Power Co., 79 F.3d 485, 487 (5th Cir. 1996) (claims are

                                                                                     9 preempted because plaintiff’s “discrimination claim turns on questions of promotion,

                                                                                    10 seniority, and assignment to training programs, all of which are provided for in the
                 A limited liability partnership formed in the State of Delaware




                                                                                    11 CBA.    [The employer] will undoubtedly rely on the CBA as its legitimate, non-
                                                                                    12 discriminatory reason for [Plaintiff’s] treatment. When [Plaintiff] then attempts to
REED SMITH LLP




                                                                                    13 show that [Defendant’s] stated reason is pretextual, the CBA would have to be

                                                                                    14 interpreted[.]”) (emphasis added); Jackson v. S. Cal. Gas Co., 881 F.2d 638, 645 (9th

                                                                                    15 Cir. 1989) (“[T]he claims that [plaintiff] was accused of unsatisfactory work, of being

                                                                                    16 a trouble maker, harassing other employees, and of other dishonest acts all relate to

                                                                                    17 matters of discipline governed by section 12 of the collective bargaining agreement.

                                                                                    18 Because disputes concerning the employment relationship are governed by the

                                                                                    19 collective bargaining agreement, they are preempted by federal labor law.”); Mayfield

                                                                                    20 v. Kaiser Foundation Health Plan, Inc., 2009 WL 10671702, *4-5 (C.D. Cal. Oct. 27,

                                                                                    21 2009) (allegation “that Plaintiffs were terminated because of complaints about their

                                                                                    22 working conditions or underpayment” was preempted because of detailed provisions

                                                                                    23 in CBA covering related topics).

                                                                                    24        38.    Thus, Plaintiff’s claims are preempted as they require analysis and
                                                                                    25 interpretation of multiple provisions of the CBAs.

                                                                                    26

                                                                                    27

                                                                                    28
                                                                                                                              11
                                                                                                    NOTICE OF REMOVAL OF CIVIL ACTION TO FEDERAL COURT
                                                                                   Case 2:20-cv-03030-JFW-AGR Document 1 Filed 03/31/20 Page 16 of 16 Page ID #:16



                                                                                     1        B.     The Court Has Supplemental Jurisdiction Over Any Non-Preempted
                                                                                     2               Claims

                                                                                     3        39.    To the extent the LMRA does not preempt any claim(s), they are “part of
                                                                                     4 the same case or controversy” as the removable causes of action. See 28 U.S.C. §

                                                                                     5 1367. Thus, this Court has supplemental jurisdiction over all of Plaintiff’s claims.

                                                                                     6 See Bobadilla-German v. Bear Creek Orchards, Inc., 641 F.3d 391, 394 (9th Cir.

                                                                                     7 2011).

                                                                                     8 VI.    NOTICE TO PLAINTIFF AND THE SUPERIOR COURT
                                                                                     9        40.    Contemporaneously with the filing of this Notice of Removal,
                                                                                    10 Defendants will provide notice of such filing to Plaintiff’s counsel of record.
                 A limited liability partnership formed in the State of Delaware




                                                                                    11        41.    A copy of the Notice of Removal will also be filed with the Clerk of the
                                                                                    12 Superior Court of the County of Los Angeles, California.
REED SMITH LLP




                                                                                    13        WHEREFORE, having provided notice as required by law, the above-entitled
                                                                                    14 action should hereby be removed from the Superior Court of the County of Los

                                                                                    15 Angeles to this Court.

                                                                                    16

                                                                                    17
                                                                                         Dated: March 31, 2020                REED SMITH LLP
                                                                                    18

                                                                                    19
                                                                                                                              /S/ Michele Haydel Gehrke
                                                                                    20                                        Michele Haydel Gehrke
                                                                                                                              Brian K. Morris
                                                                                    21
                                                                                                                              Attorneys for Defendants
                                                                                    22                                        VERTEX AEROSPACE LLC (formerly known
                                                                                                                              as L3 COMMUNICATIONS VERTEX
                                                                                    23                                        AEROSPACE, LLC and erroneously sued as L3
                                                                                                                              TECHNOLOGIES, INC.); PATRICK K.
                                                                                    24                                        BANTILAN; PAUL SICHENZIA

                                                                                    25

                                                                                    26

                                                                                    27

                                                                                    28
                                                                                                                               12
                                                                                                    NOTICE OF REMOVAL OF CIVIL ACTION TO FEDERAL COURT
